ACCEPTED
                                                                                                     01-14-00796-cr
                                 In the Court of Appeals for the                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                 First District Court of Appeals                             10/16/2015 12:32:29 PM
                                                                                              CHRISTOPHER PRINE
                                       No. 01-14-00796-CR                                                    CLERK

                                       No. 01-14-00797-CR

Garry Fuller,                                                                      FILEDOnIN Appeal from
Appellant                                                                   1st COURTthOF APPEALS
                                                                             The   338 District
                                                                                HOUSTON,    TEXAS Court
                                                                                  Harris
                                                                           10/16/2015      County,
                                                                                      12:32:29 PM  Texas
vs.                                                                         CHRISTOPHER A. PRINE
                                                                                    Clerk
                                                             Trial Court Cause No. 1379141 and No.
The State of Texas,
                                                                                           1413756
Appellee
                                     Motion to Reinstate and
                                     Extend Time to File Brief


       To the Honorable Court of Appeals:

             Please reinstate Mr. Fuller’s appeal and extend the time for him to file

             his brief. Mr. Fuller is indigent, he wants to pursue his appeal, and

             counsel is appointed.

                  The brief is terribly late because counsel has been in

             communication with Mr. Fuller to try to ensure that he is satisfied

             with the brief before it is filed. The brief is filed with this motion.

                                                    Thank you,



                                                    ________________________
                                                    Mark Bennett
                                                    SBN 00792970
                                                    Bennett & Bennett
                                                    917 Franklin Street, Fourth Floor
                                                    Houston, Texas 77002
                                                    713.224.1747
                                                    mb@ivi3.com
2